Title: From George Washington to Charles Dick, 20 October 1755
From: Washington, George
To: Dick, Charles



To Commissary Dick.
[Winchester, 20 October 1755]

You are hereby Ordered to wait at this place until my return from Fort-Cumberland, that you may be ready to receive the necessary Orders. As the Recruits will march up at my return, which will be the 30th, if you think proper, you may order the Cattle up with that Escort.
There is a man arrived from Governour Dobbs, with one hundred and eighteen Cattle; him I have engaged to wait your arrival, or my Return. &c.

G:W.
Winchester: October 20th 1755.    

